                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    BERNADEAN RITTMANN, et al.,                       CASE NO. C16-1554-JCC
10                          Plaintiffs,                 MINUTE ORDER
11           v.

12    AMAZON.COM, INC., et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants’ request for permission to file
18   response to supplemental briefing (Dkt. No. 111). The request is DENIED.
19          DATED this 29th day of March 2019.
20                                                        William M. McCool
                                                          Clerk of Court
21

22                                                        s/Tomas Hernandez
                                                          Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C16-1554-JCC
     PAGE - 1
